ORIGINAL

3111 the ﬂﬂniteh étates @uurt of Jﬁzheral QEIaimg

No. 15—407 c FILED
(Filed April 28, 2015)

APR 2 8 2015
JOSE RAMIREZ GARCIA, ) US. COURT OF
Plaintiff, ) FEDEALOLAMS
V. )
)
THE UNITED STATES, )
Defendant. )
M1

By his complaint, ﬁled in this matter on April 17, 2015, Mr. Jose Ramirez
Garcia pleads dissatisfaction with a judgment, entered March 10, 2015, by the
United States Court of Appeals for the Eighth Circuit, in Jose Ramirez Garcia v.
United States of America, No. 14-3343. The Eighth Circuit judgment reads, “[t]he
motion for authorization to ﬁle a successive habeas application in the district court

is denied. Mandate shall issue forthwith.”

Plaintiff, who is incarcerated in the Federal Correctional Institution,
Philipsburg, Pennsylvania, seeks some form of assistance from the United States
Court of Federal Claims relating to the Eighth Circuit’s judgment denying his
request for permission to ﬁle a successive motion to vacate his sentence under 28
U.S.C. § 2255.

The United States Court of Federal Claims is a court of limited jurisdiction,
and is obligated to ensure that it has jurisdiction to hear a case presented to it. F olden
v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004); Metabolite Labs, Inc. v. Lab.
Corp. ofAm. Holdings, 370 F.3d 1354, 1369 (Fed. Cir. 2004); Nickerson v. United
States, 35 Fed. Cl. 581, 586 (1996), aff’d, 113 F.3d 1255 (Fed. Cir. 1997); Rules of
the Court of Federal Claims (RCFC) 12(h)(3).

The Tucker Act defines Court of Federal Claims subject matter jurisdiction
by providing that it is afforded jurisdiction over “any claim against the United States
founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United

States, or for liquidated or unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1).

While the Tucker Act waives sovereign immunity so that a plaintiff may sue
the United States for money damages, United States v. Mitchell, 463 US. 206, 212
(1983), the Act does not create a substantive cause of action. United States v. T estan,
424 US. 392, 398 (1976). A plaintif “must identify a separate source of substantive
law that creates the right to money damages.” Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005). Also, except in limited circumstances not relevant to
this matter, the Court of Federal Claims cannot grant equitable relief such as an
injunction. Kanemoto v. Reno, 41 F.3d 641, 644—45 (Fed. Cir. 1994).

Plaintiffs complaint does not identify any source of substantive law that could
create a right to recover money damages against the United States in the Court of

Federal Claims. The Court of Federal Claims does not possess jurisdiction over
criminal matters, see Joshua v. United States, 17 F.3d 378, 379-80 (Fed. Cir. 1994),

and 28 U.S.C. § 2255 does not mandate the payment of money by the United States.

The Court of Federal Claims does not have jurisdiction to review a decision
of the United States Court of Appeals for the Eighth Circuit. Shinnecock Indian
Nation v. United States, _ F.3d _, 2015 WL 1529231 (Fed. Cir. 2015).

As was the case in Joshua v. United States, 17 F.3d at 379, plaintiff here also
misconstrues the jurisdiction of this court. The Court of Federal Claims has no
jurisdiction to hear the matter pleaded in the complaint. Thus, pursuant to RCFC

12(h)(3), it is ORDERED that the clerk enter judgment DISMISSING plaintiff’s
complaint for lack of jurisdiction.

. 12-/¢3%..(

,{Iames F. Merow
' Senior Judge